Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to claims 1-11 for a method of manufacturing a device for performing a balloon dilation procedure, in the reply filed on November 24, 2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durcan et al. (US 6,200,325, hereinafter “Durcan”).  Durcan discloses the invention substantially as claimed including a method of manufacturing a device (10; Figs 1-5) for performing a balloon dilation procedure at the site of a stenosis within the airway of a patient .  
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    735
    274
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    766
    261
    media_image2.png
    Greyscale

	Regarding claim 2, further comprising coupling radiopaque markers (43) to the single lumen catheter (col 7, ll 26-29).  
	Regarding claim 8, further comprising coupling indicia (radiopaque markers 43) to the high pressure balloon, the indicia being viewable with an endoscope or a fluoroscope (col 7, ll 26-29).  
	Regarding claim 10, wherein the high pressure balloon is formed to have a diameter of between about 5 millimeters and about 10 millimeters (col 6, ll 53-57) and a working length of about 30 millimeters (col 6, ll 44-46).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durcan (US 6,200,325).  Regarding claims 4-7 and 11, Durcan discloses the invention substantially as claimed, as shown above.  However, Durcan fails to disclose the claimed diameter and atmospheric pressures of the balloon when inflated to the second deployment pressure.  Durcan teaches “The deployment range is the inflation pressure at which the balloon working section is intended to be expanded within the patient to expand and deploy the stent. Below the deployment range, the inflation pressure is insufficient to expand the working length of the balloon and stent thereon. Above the deployment range, the balloon may rupture as the pressure approaches the burst pressure of the balloon” (col 2, ll 25-28).  Furthermore, Durcan teaches “In a presently preferred embodiment, the balloon is preformed in a mold, so that the working length, tapered sections, and retention sections of the balloon have predictable inflated outer diameters which form when the balloon is inflated within a deployment range of the balloon” (col 3, ll 14-18).   Thus, Durcan recognizes the inflation pressure and diameter of the balloon are result effective variables.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Durcan such that the balloon was formed to have a diameter of between 5-10mm when filled with a fluid to a pressure of about 14-19 atm or 17 atm, or to modify Durcan such that the balloon was formed to have a diameter of between 12-16 mm when filled with a fluid to a pressure of about 8-12 atm or 10 atm, or to modify Durcan .
	Regarding claim 9, Durcan fails to disclose the claimed length of the catheter, but teaches it is sized to allow insertion and advancement of the balloon within the target area of the body (col 5, ll 39-42).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Durcan such that the catheter was cut to a length of about 53-55 cm for the purpose of optimizing the length the catheter is inserted into a particular area of the body and minimize the length of the catheter outside of the body that may be tangled by a user, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durcan (US 6,200,325) in view of Tsutsui et al. (US 2015/0217093, hereinafter “Tsutsui”).  Durcan discloses the invention substantially as claimed, as shown above, but fails to teach the wall thickness of the central portion of the balloon is greater than the wall thickness of the distal and proximal ends.  Durcan teaches the distal and proximal (37, 38) ends of the balloon expand at a first lower pressure and subsequently the central portion (30) expands at a second higher pressure (col 6, ll 25-32).  The desired expansion characteristics are achieved by expanding an extruded polymeric tube within a mold and appropriately heat treating the material (col 5, ll 31-42).  Tsutsui discloses a similar balloon catheter with proximal and distal ends (23) that expand at a first pressure and subsequently the central portion (30) expands as the pressure increases.  Tsutsui teaches in an example method of producing the balloon, the central portion is formed to have a greater wall thickness than the proximal and distal ends to allow the proximal and distal ends to expand first (para [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durcan such that the wall thickness of the central portion of the balloon is greater than the wall thickness of the distal and proximal ends to ensure the proximal and distal ends of the balloon expand prior to the central portion of the balloon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771